

EXHIBIT 10.38


NOTE PURCHASE & SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT ("Agreement") is made as of the 4th day of May,
2011 by and between NATHAN’S FAMOUS, INC., a Delaware corporation (the "Seller")
and Y & Y CAPITAL CO, LLC, a Florida limited liability company (the "Buyer").


RECITALS:


WHEREAS, Seller is the owner of a certain amended and restated promissory note
(the “Note”) of Miami Subs Capital Partners I, Inc., a Florida corporation
(“Borrower”), dated April 1, 2010, payable to the order of Seller in the
principal amount of $1,540,300.04 which Note is secured by a security agreement
dated as of June 7, 2007 (the “Security Agreement”), as reaffirmed by a
Reaffirmation of Security Agreement dated as of April 1, 2010. Pursuant to the
terms of the Security Agreement, Borrower has granted to Seller a security
interest in all of the Borrower’s Inventory, Investment Property, Chattel
Papers, Accounts, Equipment, Instruments, General Intangibles, Letter of Credit
Rights and Fixtures (as such terms are defined in the Uniform Commercial Code in
the State of New York).


WHEREAS, Buyer desires to purchase from Seller the Note, and Seller desires to
sell to Buyer the Note, all upon the terms, provisions, and conditions set forth
in this Agreement.


WHEREAS, The Security Agreement provides that in the event that Seller, as
secured party, shall assign, endorse, sell, transfer, or hypothecate the Note,
it shall automatically constitute an assignment and transfer of the interests of
the Seller under the Security Agreement.


WHEREAS, Seller is willing to sell the Note on an "as is" and "where is" basis
with no representations or warranties of any kind other than those set forth in
Paragraph 6(a) of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


 
1.
Sale and Assignment.  Seller agrees to sell, assign and convey unto Buyer, at
the Closing (as defined below), all of Seller's right, title and interest in and
to the Note and related documents, including the rights of Seller in, to and
under the Security Agreement, the Guaranty of Laurence Austin dated June 7,
2007, the Guaranty of Bruce Galloway dated June 7, 2007, each as reaffirmed by a
Reaffirmation of Guaranty dated as of April 1, 2010, the Irrevocable Direction
of Laurence Austin dated April 1, 2010 (the “2010 Direction” and, together with
the Note and the other related documents, the “Loan Documents”), subject to the
terms and conditions of this Agreement and to the following limitations:



(A)  THE SALE AND ASSIGNMENT OF THE NOTE AND LOAN DOCUMENTS IS AND WILL BE ON AN
"AS IS", "WHERE IS" BASIS WITHOUT ANY REPRESENTATIONS, WARRANTIES, OR RECOURSE,
EXPRESS OR IMPLIED, OF ANY TYPE, KIND, CHARACTER OR NATURE SAVE AND EXCEPT THE
EXPRESS REPRESENTATIONS OR WARRANTIES SET FORTH IN PARAGRAPH 6(a) HEREOF.

 
1

--------------------------------------------------------------------------------

 


(B)  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, AND EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES ARE,
HAVE BEEN OR WILL BE MADE BY SELLER OR ANY REPRESENTATIVE, AGENT, OFFICER OR
EMPLOYEE OF SELLER REGARDING (i) THE COLLECTABILITY OR VALUE OF THE NOTE OR THE
LOAN EVIDENCED THEREBY, (ii) THE CREDIT WORTHINESS OF THE BORROWER, (iii) THE
VALUE OF ANY COLLATERAL DESCRIBED IN THE NOTE OR LOAN DOCUMENTS, OR (iv) THE
EXTENT, VALIDITY, PRIORITY OR PERFECTION OF ANY SECURITY INTEREST OR LIEN WHICH
MAY RELATE TO THE NOTE OR THE LOAN EVIDENCED THEREBY.


 
2.
Purchase Price, Deposit, Payment Terms and Closing Deliverables.



 
a.
Purchase Price.  The purchase price (the “Purchase Price”) for the Note and Loan
Documents shall be $900,000.



 
b.
Deposit.  The Buyer will pay to Seller, on the date hereof, the sum of Four
Hundred Fifty Thousand Dollars ($450,000.00) as a deposit (the “Deposit”) to be
applied by Seller in accordance with the provisions of this Agreement.



 
c.
Payment Terms.  The Purchase Price shall be paid by Buyer to Seller by
(i) Seller receiving the Deposit toward the Purchase Price, and (ii) the Seller
receiving from Buyer by federal wire transfer no later than 1:00 p.m. Eastern
Standard Time on the date on which the Closing occurs, in good funds, the
$450,000 balance owed on the Purchase Price, which amount shall be wire
transferred as follows:



for the benefit of:   Nathan’s Famous Inc.


Funds should be wired to:


Citibank
Robbins Lane & Jericho Turnpike.
Jericho, NY 11753
ABA #021000089


To the account of:
Nathan’s Famous Operating Corp., Depository Account
Account ___________________
  
 
d.
At the Closing, Seller shall receive an Irrevocable Direction of Laurence Austin
of even date (the “2011 Direction”) which shall be executed by each of Laurence
Austin and Davis LLP and shall provide for the payment to NFI of an aggregate
$257,810.22, which payment shall rank in the same order of priority as the
amounts previously payable to NFI under the 2010 Direction.



 
3.
Closing Date.  This transaction shall close (the "Closing") on or before June
30, 2011 (the “End Date”).


 
2

--------------------------------------------------------------------------------

 


 
4.
Closing.  The consummation of the transaction contemplated by this Agreement
shall occur on or before the End Date at offices of Seller's attorneys: Farrell
Fritz, P.C., RXR  Plaza, Uniondale, New York  11556 (516) 227-0700 or at such
other location as may be mutually agreed to by Buyer and Seller.  The date on
which the Closing occurs shall be referred to as the “Closing Date.”



 
5.
Costs.  Each party shall bear all of the fees and expenses incurred by it in
connection with the negotiation and performance of this Agreement, and no party
may recover any such fees and expenses from the other parties upon any
termination of this Agreement.  In addition, Buyer shall pay any fees necessary
to record the assignment of any documents and any other expenses of Buyer
necessary to complete this transaction. After the Closing Date, Seller shall
take all steps which Buyer may reasonably request to cooperate with Buyer so
that Buyer may enforce its rights under the Note, all of which shall be at
Buyer's sole cost and expense.



 
6.
Representations and Warranties.



Each of Seller and Buyer hereby makes the following representations and
warranties as of the date of this Agreement and, unless a date is specified in
such representation and warranty, shall be true, complete and correct at the
Closing as though made on the date of such Closing.


 
a.
Seller makes no warranties or representations of any kind or nature with respect
to the Note or any of the Loan Documents, except as set forth in this
paragraph.  Seller hereby represents and warrants (i) Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has all requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted, (ii) Seller is the legal and beneficial
owner of the Note, (iii) the Note is free of liens or security interests granted
by Seller, (iv) the balance due on the Note as of May 4, 2011 is $1,407,810.22,
including the “balloon” as defined in the Note, reflecting payments due under
the Note through April 30, 2011 (it being understood that the $34,000 in
payments tendered for March and April 2011 have not yet cleared), (v) Seller has
the power to execute, deliver and perform this Agreement and to carry out the
transactions contemplated hereby;  and (vi) Seller has the right, power and
authority to assign and transfer the Note to Buyer as provided by this
Agreement.



 
b.
Buyer hereby represents and warrants that (i) Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted and as proposed to be conducted, (ii) Buyer was formed
solely for the purpose of engaging in the transactions contemplated by this
Agreement, has not engaged in any other business activities and has conducted
its operations only as contemplated hereby, (iii) Buyer has sufficient funds to
make the Deposit and will have prior to the Closing Date sufficient funds from
cash on hand and available to it under existing commercial financing
arrangements and lines of credit to pay balance of the Purchase Price
contemplated by this Agreement and to perform the other obligations of Buyer
contemplated by this Agreement, (iv) Buyer is a sophisticated investor and has
made an independent analysis of the advisability of acquiring the Note and Loan
and has relied on its own judgment in assessing its willingness to proceed to
consummate the transactions contemplated by this Agreement, (v) Buyer is duly
authorized to execute and deliver this Agreement and to carry out its
obligations hereunder and (vi) Buyer has not relied on any representations or
warranties of the Seller other than those contained herein.


 
3

--------------------------------------------------------------------------------

 


 
c.
On the Closing Date, Seller will endorse the original Note, and Buyer will
accept the same, with the following endorsement:



PAY TO THE ORDER OF Y & Y CAPITAL CO, LLC, “AS IS”, “WHERE IS”, WITH ALL FAULTS
AND WITHOUT REPRESENTATIONS, EXPRESS OR IMPLIED, OF ANY TYPE, KIND, CHARACTER OR
NATURE SAVE AND EXCEPT FOR THE EXPRESS REPRESENTATION SET FORTH IN THE NOTE
PURCHASE AND SALE AGREEMENT DATED MAY 4, 2011 BY AND BETWEEN NATHAN’S FAMOUS,
INC.  AND Y & Y CAPITAL CO, LLC


 
d.
The assignment of the Note and any other Loan Documents from Seller to Buyer
shall be made without recourse and without any representation or warranty of any
kind or nature, except for those representations and warranties expressly
provided in this Agreement.



 
7.
Closing.  At the Closing



 
a.
Seller shall deliver to Buyer (i) the original Note, (ii) any originals (or
copies to the extent Seller possesses no originals) of the other Loan Documents
and (iii) a certificate to the effect that the representations and warranties of
Seller contained in Section 6(a) are true, complete and correct as of the
Closing, except those representations and warranties that address matters only
as of a particular date, which are true and correct in all respects as of that
date.  In addition, at Buyer's option, which shall be exercised by delivery of
written notice to Seller no less than five (5) days prior to the Closing, Seller
shall deliver assignments of the Security Agreement and any other Loan Documents
to Buyer; provided the assignments do not impose liability upon Seller in excess
of the express warranties herein described in paragraph 6.



 
b.
Buyer shall deliver to Seller (i) the $450,000 balance of the Purchase Price,
(ii) the 2011 Direction and (iii) a certificate to the effect that the
representations and warranties of Buyer contained in Section 6(b) are true,
complete and correct as of the Closing, except those representations and
warranties that address matters only as of a particular date, which are true and
correct in all respects as of that date.



 
8.
Default.



 
(a)
Buyer.  In the event that the transaction contemplated by this Agreement shall
fail to close on or before the End Date for any reason whatsoever, other than
the wrongful refusal of Seller to deliver the Note endorsed as herein described
and to deliver the other documents that Seller is required to deliver as
contemplated by this Agreement, Seller shall be entitled to retain the Deposit
plus interest accrued thereon as liquidated damages, and the parties hereby
agree that actual damages for any such default are not reasonably ascertainable.
This shall be Seller's sole remedy at law or in equity, except in connection
with Paragraph 9(e) of this Agreement.


 
4

--------------------------------------------------------------------------------

 


 
(b)
Seller.  In the event that, following the complete performance by Buyer of all
of its duties, agreements, and covenants set forth in this Agreement, Seller
shall wrongfully refuse to endorse the Note as required herein and deliver the
same to Buyer, or Seller shall fail to deliver to Buyer the Loan Documents that
Seller is obligated to deliver as described in this Agreement, Seller shall be
required to return the Deposit plus interest accrued thereon to the
Buyer.  Buyer shall not be entitled to any damages or any compensation of any
kind or nature, except as set forth in the immediately preceding sentence;
provided, however, Buyer shall have the right to enforce this Agreement against
Seller by specific performance.  The remedies described in the first and second
sentences of this Paragraph 8(b) shall be Buyer's sole remedies at law or in
equity, except in connection with Paragraph 9(e) of this Agreement.



 
9.
Miscellaneous.



 
a.
Notices.  All notices required or permitted to be given hereunder shall be in
writing and may be delivered by hand, by United States mail, by nationally
recognized overnight private courier (for overnight delivery), or by facsimile.
Except as provided otherwise herein, notices delivered by hand shall be deemed
given upon receipt; notices delivered by United States mail shall be deemed
given five (5) Business Days after being deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested; notices
delivered by nationally recognized overnight private courier shall be deemed
given on the first (1st) Business Day following deposit with the private courier
for overnight delivery; and notices delivered by facsimile shall be deemed given
upon the sender’s receipt of confirmation of successful transmission.



As to Seller:
Nathan’s Famous, Inc.
 
One Jericho Plaza
 
Jericho, NY 11753
 
Attention: Eric Gatoff
 
Facsimile: 516-338-7220
   
Copy to:
Farrell Fritz, P.C.
 
RXR Plaza
 
Uniondale, New York  11556
 
Attention:  Nancy D. Lieberman, Esq.
 
Facsimile: 516-336-2778
   
As to Buyer:
Y&Y Capital Co LLC.
 
6300 NW 31st Avenue
 
Fort Lauderdale, FL 33309
 
Attention:
 
Facsimile:
   
Copy to:
Vogel & Associates, P.C.,
 
500 North Broadway, Suite 128
 
Jericho, NY 11753
 
Attention: Bob Vogel
 
Facsimile:


 
5

--------------------------------------------------------------------------------

 

 
 
b.
Entire Agreement.  This Agreement contains the entire agreement between the
parties and may not be changed except by a subsequent written instrument signed
by the party against whom the enforcement of such change is sought.



 
c.
Time.  Time shall be of the essence of this Agreement.



 
d.
Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void.



 
e.
Brokers.   Each party represents to the other party that no broker or finder was
involved in the transaction contemplated by this Agreement.  If a claim for
brokerage fees or other compensation in connection with this transaction is made
by any broker or finder claiming to have dealt through or on behalf of one of
the parties hereto, such party will indemnify and hold the other party harmless
from any liabilities, costs, fees, and expenses in respect to such claim for
fees.  The provisions of this Paragraph 9(e) shall survive the Closing.



 
f.
Ambiguities.  This Agreement has been negotiated at arms' length by Seller and
Buyer, and the parties mutually agree that, for the purpose of construing the
terms of this Agreement, neither party shall be deemed responsible for the
authorship thereof.



 
g.
Severability.  If any provision of this Agreement (the deletion of which does
not adversely affect the receipt of any material benefit by or in favor of any
party hereunder or substantially increase the burden on any party hereto) shall
be held invalid or unenforceable to any extent, the same shall not affect in any
respect whatsoever the validity or enforceability of the remainder of this
Agreement.



 
h.
Headings; Construction.  Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of this
Agreement.



 
i.
Counterparts.  This Agreement may be executed in any number of
counterparts.  Each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.



 
j.
Attorneys' Fees.  If either party retains the services of an attorney to enforce
its rights under this Agreement through litigation, the party prevailing in any
such litigation shall be entitled to recover reasonable attorneys' fees from the
other party.



 
k.
Further Assurances.  After the Closing, at the request of Buyer, Seller shall
execute and deliver such additional instruments and documents and take such
further action as may be reasonably requested by Buyer in order to confirm and
assure the rights and obligations under this Agreement and to render effective
the transactions as contemplated hereby.  Buyer shall promptly pay Seller for
Seller's out-of-pocket costs and expenses relating to compliance with any such
request of Buyer.


 
6

--------------------------------------------------------------------------------

 


 
l.
Governing Law. This Agreement shall be construed in accordance with and governed
by the local laws (excluding the conflict of laws rules) of the State of New
York.  The parties hereto consent to the jurisdiction of the state courts of and
federal courts located in Nassau or New York County in the State of New York for
the enforcement of the obligations evidenced by this Agreement and expressly
waive any defense based upon venue or forum non conveniens.



 
10.
Waiver of Jury Trial.  SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, OR ANY OF THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT. SELLER
AND BUYER HEREBY FURTHER AGREE THAT ANY SUCH ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement to be
effective as of the date of Agreement written above.



 
SELLER:
     
NATHAN’S FAMOUS, INC.
       
By:
/s/ ERIC GATOFF
   
Title:  CEO
       
BUYER:
     
Y & Y CAPITAL CO, LLC
       
By : /s/ RICHARD SCHWATT______, as Manager
       
By:
     
Name:
   
Title: President



[Signature page to Note Purchase and Sale Agreement]
 
 
8

--------------------------------------------------------------------------------

 